Citation Nr: 1745993	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  10-19 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an increased evaluation for right foot disability, currently evaluated at 10 percent disabling.

3.  Entitlement to an increased evaluation for chondromalacia, left knee, currently evaluated as 10 percent disabling,

4.  Entitlement to an increased evaluation for residuals of an injury to the right knee, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for pseudofolliculitis barbae (PFB), currently evaluated at 30 percent disabling,

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to March 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In November 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  In April 2016, the Board, in pertinent part, reopened the claim of service connection for a back disability and remanded that issue on the merits as well as the other issues remaining on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative contends that although the Veteran was afforded VA examinations, they were inadequate.  With regard to the bilateral knee and right foot disabilities, the Veteran's representative indicated that the directives recently provided by the United States Court of Appeals for Veterans Claims (Court) have not been satisfied.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court indicated that an examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Further, in Sharp v. Shulkin, __ Vet.App. __, 2017 WL 3879425 (Sept. 6, 2017), the Court explained that "the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from a veteran, including during flare-ups.  The examiner should elicit relevant information as to a veteran's flares with a description of the additional functional loss, if any, a veteran suffers during flares.  The examiner should estimate a veteran's functional loss due to flare-ups based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.  In light of the foregoing, another VA examination should be afforded to the Veteran which fully complies with Correia and Sharp.  

With regard to the low back, the representative indicated that the most recent VA examination did not address the service treatment records (STRs), subsequent evidence, or provide rationale.  The Veteran has asserted that during service, he was struck and partially crushed by a vehicle door.  He said that although he suffered foot and knee injuries (which are service-connected), he also hurt his back in that incident.  The Board observes that the VA examiner did not specifically address the inservice injury.  Thus, a medical addendum is needed.

With regard to PFB, under Diagnostic Code 7800, a 10 percent rating is warranted for burns scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face or neck, with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).  A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Note (1) describes the eight characteristics of disfigurement, for purposes of evaluation under § 4.118.  Id. Unretouched color photographs are to be taken into consideration when evaluating under these criteria.  Id. at Note (3).  Disabling effects other than disfigurement associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are to be separately evaluated under the appropriate diagnostic code(s) and combined under § 4.25 with the evaluation assigned under this diagnostic code.  Id. at Note (4) (2016).

The Veteran testified that the skin disorder affected his scalp, face, neck and shoulders.  On examination, the examiner did not identify all of the affected areas and it is unclear whether unretouched color photographs were taken and considered.  As such, a new examination is needed.

The matter of a TDIU is deferred pending the aforementioned action.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the appropriate Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion of both knees and the right foot in active motion, passive motion, weight-bearing, and nonweight-bearing.  The opposite foot joint should also be tested.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flare-ups from the Veteran himself.  The examiner should elicit relevant information as to the Veteran's flares with a description of the additional functional loss, if any, the Veteran has during flares.  The examiner should estimate the Veteran's functional loss due to flare-ups based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.

With regard to the low back, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability had its clinical onset during service or is related to any in-service disease, event, or injury to include the inservice incident which resulted in knee and foot injuries.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability is proximately due to, or the result of, the service-connected right foot and/or knee disabilities.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability is permanently aggravated by the Veteran's service-connected right foot and/or knee disabilities.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Schedule the Veteran for a VA skin examination to address his PFB.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the appropriate Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.  All affected areas (including the scalp, face, neck, and shoulder areas) should be addressed and if necessary, photographed via unretouched color photographs.

3.  A VA medical opinion should be obtained for the TDIU issue.  The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities (PB, bilateral knee disabilities, and right foot disability) relative to his ability to engage in substantially gainful employment.  The VA examiner must comment on functional impairment caused solely by the service-connected disabilities.  Neither age nor nonservice-connected disabilities should be considered or mentioned.  The VA examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  The VA examiner must acknowledge and take into account the Veteran's education, training, and work history.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


